Citation Nr: 1534296	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  05-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 18, 1971 to February 8, 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a long and complicated history before the Board and the United States Court of Appeals for Veterans Claims (Court), a review of which is instructive.  

In June 2009, the Board denied the Veteran's claim for service connection.  The Veteran appealed this denial to the Court.  In a January 2010 order, the Court approved a Joint Motion for Remand from that same month that vacated the Board's June 2009 decision.

When the case returned to the Board in May 2010, the Board remanded the case in order that the Veteran could be scheduled for a hearing before a member of the Board.  Such a hearing was held in July 2010.  In January 2012, the Board again denied the Veteran's claim.

The Veteran appealed this denial to the Court.  In a September 2012 order, the Court approved a second Joint Motion for Remand from that same month that vacated the Board's January 2012 decision and remanded the matter for further development.  

In July 2013, the Board remanded the case in order that the Veteran could be scheduled for a second Board hearing.  That hearing was held in October 2013 by a different member of the Board.  Because the Veteran had then attended hearings before two different Board members, he requested the opportunity to testify before a third Board member before his case was decided.  See 38 C.F.R. § 20.707 (2014); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  That hearing was held in August 2014.  

Meanwhile, the Board member who conducted the first hearing in July 2010 had retired.  In April 2015, the Board inquired as to whether the Veteran desired a new hearing before another Board member.  In May 2015, the Veteran declined this opportunity.  


FINDINGS OF FACT

1.  The Veteran underwent a spinal fusion of vertebrae in his low back in 1995; he is currently diagnosed as suffering from status post spinal fusion.

2.  No back disability was noted on the Veteran's November 1971 entrance examination, and there is not clear and convincing evidence that his in-service disability pre-existed his active service.  

3.  The Veteran's current spinal fusion is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for spinal fusion have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of: a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999).

That the Veteran currently suffers from a low back disability has never been at issue.  Private treatment records reflect that the Veteran underwent spinal fusion surgery in April 1995.  A May 2004 VA examination diagnosed the Veteran as suffering from spondylolysis L5-S1, status post decompressive laminectomy L4 and L5 with fusion, and scoliosis.  An August 2010 private examination by F.G., MD, diagnosed the Veteran as suffering from "status post spinal instrumentation and fusion L4 to S1; probable degenerative change above levels of fusion."  Other private records indicate that the Veteran suffers from degenerative disc disease, scoliosis, and Scheuermann's disease.  The current disability element is met.  

There is also no question that the Veteran sought treatment for back pain during his active service.  In December 1971, within two weeks after entering service, the Veteran complained of suffering from back pain.  Though not specifically noted in his records, the Veteran attributes this pain to an injury he suffered when he jumped into a foxhole during training exercises.  He was diagnosed as suffering from spondylolysis, put on a profile, and eventually discharged because of this disability.  

The question that has been at issue is whether there is clear and unmistakable evidence that the Veteran's disability pre-existed his active service and, if so, whether it was aggravated there in.  

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.  If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

If a particular disability is not noted at entry, then the presumption of soundness may be rebutted by "clear and unmistakable (obvious or manifest) evidence" that the "injury or disease existed prior thereto and was not aggravated by such service."  38 C.F.R. § 3.304(b).  Such an evidentiary standard is an onerous one and the result must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).

A review of the Veteran's service treatment records shows that his November 1971 report of medical examination at induction did not note him as suffering from any particular back disability.  Though the Veteran stated on his November 1971 report of medical history at entrance that he suffered from back pain, no diagnosis was provided on this document, either.  Because there is no notation of a back disability at his time of entry, the presumption of soundness attaches and the first prong of the presumption may only be rebutted by clear and unmistakable evidence that his back disability existed prior to his active service.  38 C.F.R. § 3.304(b).  There is conflicting evidence as to this point.  

Turning first to the records from around the time of the Veteran's induction, medical records do show that the Veteran was treated for back pain prior to his entry to active service.  A March 1970 private treatment record from Orthopedic Associates of Hartford reflects that the Veteran injured his back at work in that same month.  This record noted that x-rays performed after the injury "were negative for fracture or dislocation."  He was diagnosed as suffering from an acute back strain.  

An August 1970 military examination over one year prior to the Veteran's entry to service noted that the Veteran had clinical evidence of a lumbosacral strain.  It stated that the Veteran should be reexamined in six months.  

A separate March 1971 military examination noted that x-rays "failed to reveal any significant bone or joint abnormality."  The examiner concluded that the Veteran was "not suffering from any specific or significant functional or structural abnormality of the lumbosacral spine," and "that he [was] qualified for military service."  

Given the conflicting evidence, the Board cannot conclude that the Veteran's back disability clearly and unmistakably pre-existed his active service.  Certainly these records do indicate that the Veteran complained of and received treatment for his back pain.  However, the March 1971 military examination and the November 1971 medical examination at entrance failed to diagnose him as suffering from any back disability.  In light of these facts, the Board cannot conclude that there is obvious or manifest evidence that the Veteran's back disability pre-existed his active service.  

Further, private medical evidence also weighs against the idea that the Veteran's back disability clearly and unmistakably predated his service.  An August 2011 opinion from Dr. F.G. noted that the idea that the Veteran "had preexisting spondylolysis or spondylolisthesis is not supported by the medical records."  He stated that x-rays performed prior to his entry were negative for this disability.  

There are VA opinions contradicting Dr. F.G.'s conclusions.  Notably, a May 2004 VA examination, an April 2005 VA opinion, and a May 2011 medical expert opinion all conclude that the Veteran's disability pre-existed his active service.  

A review of these opinions, however, shows that they are conclusory and not as well supported as Dr. F.G.'s opinions from his August 2011 letter (letters from Dr. F.G. of August 2010 and January 2014 contain similar conclusions).  Of most importance, none of the VA opinions adequately account for the fact that the March 1971 military examination performed prior to the Veteran's entry to service concluded that the Veteran was not then suffering from any particular back disability.  Further, even if the Board were to find the VA opinions to be probative, the evidence as to whether the Veteran suffered a disability prior to his active service would fall short of the clear and unmistakable standard required to rebut the presumption of soundness.  That is, the evidence shows that it is at least debatable whether there was a pre-existing back disability.

Because the Veteran's November 1971 entrance examination did not note a back disability, and because the evidence is not clear and unmistakable that the Veteran suffered from a back disability prior to his entry to service, the presumption of soundness is not rebutted and the Veteran is presumed to have been in sound condition at entrance into service.  Thus, the in-service incurrence element is met for a back disability.  

The remaining question is whether the Veteran's current disability is related to his active service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2013) (a present disability and nexus must still be shown even when the presumption of soundness is not rebutted).

Dr. F.G. supplies the only competent opinion as to this question.  In an August 2010 letter, Dr. F.G. stated that the Veteran's current disability (i.e., spinal fusion) has "a causal nexus to injuries [he] sustained" during his active service, and that "there is a continuing causal nexus up through to the present."  He stated that the Veteran continuously suffered from low back pain until his 1995 spinal fusion.  He concluded that the Veteran's "injuries sustained while on active duty in Boot Camp in 1971 are substantially causative in his subsequent spinal condition."  Given Dr. F.G.'s persuasive opinion, the Board finds that the nexus element is also met.  

Although the three elements of service connection have been met, the Board also notes that the question of whether the Veteran's in-service disability may be considered a congenital disease or defect is ultimately immaterial to deciding the claim.  This question was raised by evidence earlier in the claim, as the May 2004 VA examination referred to the Veteran's disability as congenital or hereditary, and the April 2005 VA opinion referred to his disability as a defect.  

Neither opinion adequately explains whether the Veteran's disability should be considered a developmental defect (as opposed to a disease), or whether such a defect had a superimposed injury during service.  Further, in his letters, Dr. F.G. has questioned whether a spondylolysis diagnosis was proper at any time during the Veteran's service or thereafter, noting in his August 2010 letter that none of the other treatment records "have referred to [the Veteran's]condition as spondylolysis, and my review of his x-rays does not confirm the diagnosis of spondylolysis."  Finally, in a January 2014 letter, Dr. F.G. stated that, even if the spondylolysis diagnosis is correct, this disability "is in some individuals congenital and in other individuals acquired through trauma."  He stated that if the Veteran has traumatic spondylolysis, then there would be a clear connection to his time in service."  If his spondylolysis is congenital or caused by childhood trauma, then "it is as likely as not that the Veteran's service worsened and made symptomatic a previously asymptomatic condition."  In light of this evidence, the Board does not find that the outcome of the case is changed.

In summary, the Board finds that the Veteran currently suffers from spinal fusion in the low back.  The Board further finds that the presumption of soundness has not been rebutted, and that the evidence shows that his current disability is related to his active service.  Service connection is therefore warranted.  


ORDER

Service connection for spinal fusion is warranted.  




			
                M. N. HYLAND	JACQUELINE E. MONROE
	             Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals




____________________________________________
RYAN T. KESSEL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


